 NCR CORPORAT1IONNCR Corporation and Lc.aal Union No. 9 (ACA) In-ternational Brotherhood of Teamsters, Petitioner.'Case 20-RC 14388May 19. 1978DECISION ON REVIEW AND ORDERBY MN1MBERS JFNKINS. PENI.I.O. AND[ MIlRPtlyOn November 1, 1977, the Regional Director forRegion 20 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which shefound appropriate the Petitioner's requested unit ofall field engineers at the Employer's San Franciscobranch office. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the Regional Di-rector's decision contending that in finding the peti-tioned-for unit appropriate the Regional Director de-parted from established Board precedent and madefindings of fact which are clearly erroneous. The Pe-titioner then filed a statement in opposition to theEmployer's request for review.On December 14, 1977, the National Labor Rela-tions Board by telegraphic order granted the requestfor review and stayed the election pending decisionon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issue under review andmakes the following findings:The Employer is a Maryland corporation engagedin the manufacture, sale, and service of business ma-chines, electronic data processing equipment, and re-lated services and supplies throughout the UnitedStates with its principal place of business in Daston,Ohio. The sales and service of the Employer's ma-chines are handled by its domestic marketing divi-sion which, as a result of an administrative reorgani-zation effective January I, 1974, is divided intoapproximately six "vocations," including field engi-neering. The field engineering vocation is itself divid-ed into 14 separate geographical regions, each head-ed by a regional director, which are then subdividedinto approximately 98 districts. each having a districtmanager. Each district is further divided into one ormore branch offices.i Ihe namnes of the F mployer .and Petlitiner i ppe.l r a., amended at thehearingThe Employer's Pacific Region No. I includes theSan Francisco field engineering district which covers,generally. 14 counties along California's northwestcoast. IThe district maintains an office in San Fran-cisco and has six branch offices located at San Fran-cisco, Oakland, Foster City. San Jose, Monterey, andSanta Rosa, and a subfacility located at Eurekawhich is connected to the Santa Rosa branch office.I he district office is centrally located, sharing officefacilities with the San Francisco branch office andbeing approximately 15 miles from Oakland: 25 fromFoster ('ity: 55 from San Jose and Santa Rosa: 130from Monterey. and 285 from Eureka. All branchoffices have a branch manager. except San Franciscowhich is staffed intead by three field managers whohave the salme authorit, as branch managers.-There are 130 field engineering employees in theSan Francisco district 30 at San Francisco: 25 atOakland: 26 at [Foster City: 28 at San Jose: 8 atMonterey: 10 at Santa Rosa: and 3 at Eureka. ThePetitioner seeks to represent in a separate unit the 30field engineering employees at the San Franciscobranch office. The Employer contends that only adistrictwide unit including all field engineering em-plo)ees in its San Francisco district is appropriate.There is no history of collective bargaining amongthe employees in the units involved herein.The Employer's operations are characterized by ahigh degree of centralized control and administrationat the district level. Thus, the San Francisco districtmanager is responsible for administering all field en-gineering operations in his district's territory. At hisoffice. the district manager maintains the personneland pasroll records for each branch, inventory rec-ords for the entire district. and the overall districtbudget. [le personally xisits all branch offices ap-proxinmately once a month and speaks to the branchmanagers by telephone on a daily basis. He has finalauthority over the operations of the individualbranch offices. including the authority to hire andfire. handles all major disciplinary matters, sets wagerates, grants promotions and demotions and perma-nent or temporary transfers, as well as employeetraining requests. He also has complete authority todetermine the boundaries of each branch within hisdistrict. to make the initial assignment of an employ-ee to a branch location, to establish extra shifts. andto make performance appraisal ratings and salary ad-justments. The district manager is also responsiblefor allocating the district's authorized manpower lev-els 'ithin the district, as well as allocating inventoryand service vehicles among the branch offices. Hlemust also authorize all major capital expenditures2 1hcre is al- a held nin ge¢ in the Oakland, San .hoe. and I o-er CI(hranch offlh t,.236 Nl.RB No. 29215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand purchases. including the purchase and major re-pair of company vehicles.On the other hand, the authority of branch andfield managers is limited to such areas as setting va-cation schedules, granting holidays and other timeoff, approving overtime, and arranging temporarttransfers with other branch managers whenever mu-tually agreeable. Branch and field managers hav e nopower to take any independent action with respect tothe personnel matters entrusted to the district man-ager, such as the hiring, firing, or promotion of em-ployees, and their recommendations in these areasmust be submitted to and approved by the districtmanager.The record also reflects the integrated operation ofthe branch offices. Thus, although the fieldengineer's basic duty is to respond to customers' callsto repair or install the Emloyer's equipment withinhis branch, frequently employees from one branchare assigned to a customer's call in another branch.3These temporary assignments are due primal-il? tothe unequal distribution of employees throughout thedistrict who possess particular skills,4overlapping va-cation schedules. employee illness, and heavy cus-tomer demand within a particular branch. Tempo-rarv transfers are usually on a one-call basis but maslast as long as 2 weeks. And when a field engineer ison assignment to another branch, he often contactsand works with other engineers within that branch.especially those who have previously worked on theparticular equipment to which he has been assigned).District employees have also been permanentlytransferred from one branch office to another.A San F:rancisco field engineer testified tha li hhad been asIigrlcd tcalls in other branches Ito or three inmes during 1976. A former ()aklalildfield engineer stated Ihit lie had worked In other branches ,ithin the dlitrictfive or six times during his last year ais n engineer I hus, if all 131) dlitrlotfield engineers make i;nxxhere frnoml two six teinlpilr;lr transfers ;1 \e1.emplolsce interchange anllong the various branches occurr .apprlrxiliil;li 5to 13 tiles per neek4 he approlimatelN 310 lectronic daita processing ( I)P) cnlgi neei 1i tileSan Francisco district are cinctentrated at the Foster (Cits branch Slffice,with onlv 2 EI)P trained emrploees alt Monlere., 2 at Santa Rosa, aiind I itFureka. In addition. the San Francisco district has three field engineeriligspecialist one in Oakland who is an expert on Ihe Emploxer' 255 726svstem. an electronic cash register with computer, and ltvo in I oiter (' Its.one being an on-line specialist and the other a computer specialist .Becauseof their specialized training, Ihese engineers are subject to assignlment all -where in the district rwhen needed.In addition, three branch offices. San Francisco.Oakland, and Foster City, dispatch their employeesafter 5 p.m. on weekdays and on weekends and holi-days through a shared answering service. The otherbranch offices, however, have their own individualanswering service. Also, all field engineering employ-ees within the district, who have been designated asbranch instructors, are sent for new product trainingat the Employer's Day ton, Ohio, training center. Theremaining employees are trained in groups of two orfour persons in classes held at the district office with-out regard to branch assignment. Moreover, all fieldengineering employees throughout the district receivethe same fringe benefits and are paid an hourly wagerate and their hours for each work shift are the same.Upon these facts we find that the requested singlebranch unit is inappropriate for the purpose of col-lective bargaining. In reaching this conclusion, werel? particularly on the evidence of the centralizedmanagement of labor matters at the district level, thelimited personal authority of each branch or fieldmanager, the integrated operation of the branch of-fices, the frequent interchange of employees, and thefact that employee functions and terms and condi-tions of employment are identical. Kirlin's Inc. of(cntral Illinoi., 227 NLRB 1220 (1977); Laws.Yon MilkCompamn'y1 Divli.sion. on, olidated Foodsv Corporation,213 NLRB 360 (1974); Home Erterminating Conpca-n., 160 NLRB 1480 (1966). We have also given dueconsideration to the evidence of geographical separa-tion of the branches but, in view of the foregoingfactors, we are unable to give it controlling signifi-cance.As we have found the requested unit to be inap-propriate. and as the Petitioner has made no alterna-tive unit request, we shall dismiss the petition.ORDERIt is hereby ordered that the petition be, and ithereby is. dismissed.I hat iocca;lronall s there ina'x be no contactl heblneen the visiting fieldengineer and other branch emtplosees is not significant in slew of the factthi;ll ordinaril ;Ia field engineer respoind Io a cusrtomerxs call w lithin his ow,nhranch on an a indiidual basis216